DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 05/12/2022 is acknowledged.

This application is in condition for allowance except for the presence of claims 17-20 directed to Species non-elected without traverse.  Accordingly, claims 17-20 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 17-20 are canceled.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-16, Fig. 1 of Morohashi et al. (US Pub. 2019/0228815) discloses an apparatus comprising: a control signal generator circuit [134] to provide a plurality of control signals [AREF, XADD], and a conversion circuit [within Refresh Address Control Circuit 140] configured to receive a plurality of bits of an aggressor row address [XADD] and the plurality of control signals [AREF]. Morohashi teaches target refreshing to improve row hammering defects. However, the prior does not teach or suggest the following claimed invention:
Regarding claims 1-7, the prior does not teach or suggest either alone or in combination an apparatus comprising: wherein the plurality of flip signals indicate whether to flip individual ones of the plurality of bits of the aggressor row address to generate a plurality of bits of a victim row address, wherein the victim row address corresponds to a victim row having a spatial relationship to an aggressor row corresponding to the aggressor row address, the spatial relationship indicated by the plurality of control signals and in combination with other limitations.
Regarding claims 8-16, the prior art does not teach or suggest either alone or in combination a method comprising: generating a plurality of flip signals, wherein individual ones of the plurality of flip signals correspond to individual ones of the plurality of bits of the aggressor row address and states of individual ones of the plurality of flip signals indicate whether the individual ones of the plurality of bits of the aggressor row address should be flipped to generate a plurality of bits of a victim row address, the victim row address corresponding to the victim row having the spatial relationship indicated by the control signals and in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825